 

Exhibit 10.35

 

EXECUTION VERSION

 

INVESTMENT MANAGEMENT AGREEMENT

 

This Investment Management Agreement (the “Agreement”), dated as of November 30,
2017, is by and between Fidelity & Guaranty Life Insurance Company, a life
insurance company domiciled in the State of Iowa (the “Company”) and Blackstone
ISG-I Advisors L.L.C., a Delaware limited liability company (the “Investment
Manager”).

 

WHEREAS, the Company desires that the Investment Manager supervise and direct
the investment and reinvestment with respect to the assets in the Company's
general account (the assets in such account, including any assets held in the
modified coinsurance account or other collateral arrangements established
pursuant to the Reinsurance Agreement, as defined below, or other arrangements,
and together with all additions, substitutions and alterations thereto, are
collectively referred to herein as the “Account”), and the Investment Manager
wishes to accept such appointment on the terms and conditions set forth in this
Agreement.

 

WHEREAS, the Company has entered into a modified coinsurance agreement with F&G
Re Ltd, a Bermuda Class C reinsurance company organized under the laws of
Bermuda, pursuant to which the Company will hold the assets and reserves
associated with the liabilities ceded thereunder in a modified coinsurance
account, which will be maintained by the Company and will be part of the
Company's general account (such agreement, the “Reinsurance Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

1.          Appointment of Investment Manager. On the terms and subject to the
conditions set forth herein, the Company hereby appoints the Investment Manager
as investment manager of the Account with discretionary authority to manage the
investment and reinvestment of the funds and assets of the Account in accordance
with the terms hereof, and the Investment Manager accepts such appointment. In
the course of providing the services contemplated by this Agreement, the
Investment Manager shall act as a fiduciary and shall discharge its fiduciary
duties and exercise each of its powers under this Agreement with the care, skill
and diligence that a registered investment adviser, acting in a like capacity
and familiar with insurance company matters, would use in the conduct of a like
enterprise with like aims, taking into consideration the facts and circumstances
then prevailing, and such fiduciary duties shall specifically include a duty (a)
to act with good faith; (b) of loyalty to Company; (c) to provide full and fair
disclosure of all material facts; (d) to employ reasonable care to avoid
misleading Company; and (e) to act in a manner consistent with the Investment
Guidelines for the Account as agreed to between Investment Manager and Company.

 

 

 

 

2.          Management Services; Duties of and Restrictions on Investment
Manager; Sub-Managers.

 

(a)         For the avoidance of doubt and without limiting the generality of
the powers conferred upon it by Section 1, the Investment Manager shall be
responsible for the investment and reinvestment of the assets of the Account in
accordance with the Investment Guidelines set forth in Schedule 1 attached
hereto (as amended or supplemented from time to time by an agreement in writing
of the Company and the Investment Manager, the “Investment Guidelines”). In
connection therewith, the Investment Manager shall have full authority:

 

(i)          to buy, sell, sell short, hold and trade, on margin or otherwise
and in or on any market or exchange within or outside the United States or
otherwise, preferred and common stock of domestic and foreign issuers,
securities convertible into preferred or common stock of domestic and foreign
issuers, debt securities of and/or loans to domestic and foreign governmental
issuers (including federal, state, municipal, governmental sponsored agency,
global and regional development bank and export-import bank issuers) and
domestic and foreign corporate issuers, investment company securities,
money-market securities, partnership interests, mortgage and asset backed
securities, foreign currencies and currency forwards, futures contracts and
options thereon, bank and debtor-in-possession loans, trade receivables,
repurchase and reverse repurchase agreements, commercial paper, other
securities, futures and derivatives (including equity, interest rate and
currency swaps, swaptions, caps, collars and floors), asset hedging, rights and
options on all of the foregoing and other investments, assets or property
selected by the Investment Manager in its discretion;

 

(ii)         to select, open, maintain or close one or more sub-accounts with
any Custodian (as defined below) pursuant to the applicable Custodial Agreement
(as defined below);

 

(iii)        to transfer funds (by wire transfer or otherwise) or securities (by
transfer via the Depository Trust & Clearing Corporation or otherwise) (A)
between the Account's Custodians (if more than one), (B) between sub-accounts
maintained by any Custodian for the Account, (C) subject to Section 20(d),
between the Account and any account owned by other clients of the Investment
Manager or (D) to or from any brokers or dealers engaged by the Investment
Manager on behalf of the Company in connection with the investments permitted
herein;

 

(iv)        to select and open, maintain, and close one or more trading accounts
with brokers and dealers for the execution of transactions on behalf of the
Company and to negotiate, enter into, execute, deliver, perform, renew, extend,
and terminate all contracts, agreements, and other undertakings on behalf of the
Company with brokers, dealers, prime brokers or other counterparties, including,
but not limited to, executing broker agreements; and

 

(v)         to effect such other investment transactions involving the assets in
the Company's name and solely for the Account, including without limitation, to
execute swaps, futures, options and other agreements with counterparties on the
Company's behalf as the Investment Manager deems appropriate from time to time
in order to carry out the Investment Manager's responsibilities hereunder.

 

 2 

 

 

(b)       The Investment Guidelines, including any amendments or supplements
thereto, shall comply with the insurance laws and regulations of the State of
Iowa applicable to investments of the Company (“Applicable Investment Law”). If,
due to a change in Applicable Investment Law, the Company reasonably determines
that the Investment Guidelines no longer conform to Applicable Investment Law,
the Company may request revisions to the Investment Guidelines in order to cause
the Investment Guidelines to conform to Applicable Investment Law, and the
Investment Manager shall accept such revisions.

 

(c)       In accordance with the Investment Manager's policies and procedures
set forth in Schedule 3 attached hereto, the Investment Manager or its agent is
authorized, but shall not be required, to vote, tender or convert any securities
in the Account; to execute waivers, consents and other instruments with respect
to such securities; to endorse, transfer or deliver such securities or to
consent to any class action, plan of reorganization, merger, combination,
consolidation, liquidation or similar plan with reference to such securities;
and the Investment Manager shall not incur any liability to the Company by
reason of any exercise of, or failure to exercise, any such discretion in the
absence of gross negligence or bad faith.

 

(d)       Notwithstanding anything in this Agreement to the contrary, the
Investment Manager may, in its own discretion, but with the prior verbal or
written consent of the Company, delegate any or all of its discretionary
investment, advisory and other rights, powers, functions and obligations
hereunder to one or more investment advisers (each, a “Sub-Manager”), including
its affiliates; provided that (i) any such delegation shall be revocable by
either the Investment Manager or the Company consistent with the terms and
conditions related to the appointment of such Sub-Manager, (ii) no such
designation shall relieve the Investment Manager from any of its obligations or
liabilities hereunder, and the Investment Manager shall always remain
responsible to the Company for all obligations or liabilities of such
Sub-Manager with regards to providing such service or services as if provided by
the Investment Manager and (iii) the Investment Manager shall be responsible for
ensuring that any Sub-Manager complies with the Investment Guidelines. Except as
otherwise provided in Section 3(a), any fees and other remuneration payable to
Sub-Managers (the “Sub-Manager Fees”) will be payable out of the assets managed
by such Sub-Managers.

 

3.       Compensation; Expenses.

 

(a)       The Company agrees to pay, from the assets of the Account, the
Investment Manager or its designee a management fee (“Management Fee”) for the
services provided pursuant to this Agreement, calculated and paid in accordance
with Schedule 2 attached hereto. To the extent that the Investment Manager
engages a sub-advisor to assist with the services to be provided by the
Investment Manager pursuant to this Agreement, the Investment Manager will be
responsible for all fees and expenses payable to such sub-advisor in connection
with such engagement and the Company will not incur additional fees related to
such engagement of a sub-advisor.

 

(b)       [Reserved].

 

 3 

 

 

(c)       The Investment Manager will be responsible for all fees and expenses
incurred by it in performing its obligations under this Agreement, including any
fees and expenses incurred by any sub-advisor engaged by the Investment Manager
(which shall include internal costs of the Company related to the management of
the Account as may be invoiced to the Investment Manager by the Company or its
Affiliates) except, for the avoidance of doubt, (i) Sub-Manager Fees which shall
be paid in accordance with Section 2(d) and (ii) Account Trading and Investment
Expenses, which shall be paid by the Company out of the assets of the Account.
For purposes of this Agreement, “Account Trading and Investment Expenses” shall
mean all out-of-pocket brokerage fees, brokerage commissions and all other
brokerage transaction costs, stock borrowing and lending fees, interest on cash
balances, custodial fees, reasonable transaction legal expenses, regulatory fees
or taxes payable in respect of the Account, professional expenses (including
fees in connection with the use of proxy voting services) and any other fees and
expenses related to the trading and investment activity of the Account as
determined by the Investment Manager (or any Sub-Manager) in good faith.

 

(d)       Any fees charged that are payable out of the assets of the Company
managed by Sub-Managers that are Affiliates of the Investment Manager or
otherwise charged to the Company for separately-managed account or fund
investments managed or developed by Sub-Managers that are Affiliates of the
Investment Manager will be at rates no less favorable than the fees charged with
respect to comparably-sized third-party investors, including, in the case of
such Sub-Managers that are Affiliates of the Investment Manager, fees charged to
comparably-sized clients of Investment Manager or its affiliates pursuing
similar investment strategies.

 

4.         Custodian.

 

(a)       The assets of the Account shall be held by one or more custodians,
trustees or securities intermediaries duly appointed by the Company (each, a
“Custodian”), in one or more accounts at each such Custodian pursuant to
custodial, trust or similar agreements approved by the Company (each, a
“Custodial Agreement”). The Investment Manager may open new sub-accounts under
any Custodial Agreement, and cause the assets of the Account to be held in such
sub-accounts established with the applicable Custodian in accordance with such
Custodial Agreement. The Investment Manager is authorized to give instructions
to each Custodian, in writing, with respect to all investment decisions
regarding the Account. Nothing contained herein shall be deemed to authorize the
Investment Manager to take or receive physical possession of any of the assets
for the Account, it being intended that sole responsibility for safekeeping
thereof (in such investments as the Investment Manager may direct) and the
consummation of all purchases, sales, deliveries and investments made pursuant
to the Investment Manager's direction shall rest upon the Custodians. The
Custodians may be changed from time to time upon the written instructions of the
Company.

 

(b)       The Company shall instruct each Custodian to send the Investment
Manager duplicate copies of all Account statements given to the Company by the
Custodian. The Company acknowledges that it receives Account statements from
each Custodian at least quarterly.

 

 4 

 

 

5.       Brokerage. The Company hereby delegates to the Investment Manager sole
and exclusive authority to designate the brokers or dealers through whom all
purchases and sales on behalf of the Account will be made. To the extent
permitted by applicable law, such brokers or dealers may include affiliates of
the Investment Manager. The Investment Manager will determine the rate or rates,
if any, to be paid for brokerage services provided to the Account. In selecting
brokers or dealers to effect transactions on behalf of the Account, the
Investment Manager, subject to its overall duty to obtain “best execution” of
Account transactions, will have authority to and may consider the full range and
quality of the ability of the brokers or dealers to execute transactions
efficiently, their responsiveness to the Investment Manager's instructions,
their facilities, reliability and financial responsibility and the value of any
research or other services or products they provide. The Investment Manager will
not be obligated to seek in advance competitive bidding for the most favorable
commission rate applicable to any particular transaction for the Account or to
select any broker-dealer on the basis of its purported posted commission rate.
As long as the services or other products provided by a particular broker or
dealer (whether directly or through a third party) qualify as “brokerage and
research” services within the meaning of Section 28(e) of the Securities
Exchange Act of 1934, as amended (and relevant Securities and Exchange
Commission interpretations of that section) and the Investment Manager
determines in good faith that the amount of commission charged by such broker or
dealer is reasonable in relation to the value of such “brokerage and research
services,” the Investment Manager may utilize the services of that broker or
dealer to execute transactions for the Account on an agency basis even if (i)
the Account would incur higher transaction costs than it would have incurred had
another broker or dealer been used and (ii) the Account does not necessarily
benefit from the research or products provided by that broker or dealer.

 

6.         Limitation of Liability; Indemnification.

 

(a)       The Investment Manager does not guarantee the future performance of
the Account or any specific level of performance, the success of any investment
decision or strategy that the Investment Manager may use, or the success of the
Investment Manager's overall management of the Account. The Investment Manager
does not provide any express or implied warranty as to the performance or
profitability of the Account or any part thereof or that any specific investment
objectives will be successfully met. The Company understands that investment
decisions made by the Investment Manager on behalf of the Account are subject to
various market, currency, economic, political and business risks, and that those
investment decisions will not always be profitable.

 

(b)       The Investment Manager, any affiliate of the Investment Manager or any
member, partner, shareholder, principal, director, officer, employee or agent of
the Investment Manager or any such affiliate (each, an “Investment Manager
Party”) shall not be liable for any loss, liability or damage (“Losses”)
resulting from: (i) any act or omission (including any such acts or omissions
deemed to constitute willful misconduct, negligence, or bad faith) of any
independent representative, consultant, independent contractor, broker, agent or
other person (other than any Sub-Manager) who is selected, engaged or retained
by the Investment Manager in connection with the performance of ministerial
services, without investment management discretion, under this Agreement, unless
such person was selected, engaged or retained by the Investment Manager in a
grossly negligent manner or in bad faith; (ii) any act or failure to act by any
Custodian or any other third party (other than any Sub-Manager); (iii) the
failure by the Investment Manager or any Sub-Manager to adhere to any
limitations or restrictions contained in the Investment Guidelines as a result
of changes in market value, additions to or withdrawals from the Account,
portfolio rebalancing or other non-volitional acts of the Investment Manager or
any Sub-Manager; (iv) any act or omission by the Investment Manager or any
Sub-Manager in connection with the performance of its services under this
Agreement, except in cases of willful misconduct, gross negligence, bad faith or
reckless disregard by the Investment Manager or such Sub-Manager of the
obligations and duties of the Investment Manager under this Agreement; or (v)
revisions to the Investment Guidelines pursuant to Section 2(b). The Investment
Manager shall have no liability for any Losses suffered, and shall be fully
indemnified by the Company for any Losses it may suffer, as the result of any
actions it takes or any actions it does not take based on instructions received
from any of the authorized persons of the Company reasonably believed by the
Investment Manager to be genuine. The Investment Manager may consult with legal
counsel at its cost and expense concerning any question which may arise with
reference to this Agreement or its duties hereunder.

 

 5 

 

 

(c)       The Investment Manager shall indemnify, defend, hold and save harmless
the Company, any affiliate of the Company or any member, partner, shareholder,
principal, director, officer, employee or agent of the Company or any such
affiliate (each, a “Company Party”) against any Losses, costs and expenses
(including, without limitation, any interest, penalties and reasonable
attorneys’ fees incurred in connection with the defense of Proceedings) to the
extent arising from: (i) any inaccuracy in or breach of the representations and
warranties made by the Investment Manager contained in Section 8(b) of this
Agreement, (ii) any breach or failure by the Investment Manager to perform any
of its covenants or obligations contained in this Agreement, (iii) any act or
omission by the Investment Manager deemed to constitute a breach of the standard
of care set forth in Section 1 of this Agreement or (iv) any bad faith, willful
misfeasance, gross negligence or reckless disregard of duties in connection with
the performance by Investment Manager, its officers, agents and employees of its
obligations under this Agreement. The Investment Manager will provide written
notice to the Company promptly if the Investment Manager identifies any matter
that is or is reasonably likely to result in a breach of this Agreement

 

(d)       The federal and state securities laws impose liabilities under certain
circumstances on persons who act in good faith, and therefore nothing in this
Agreement will waive or limit any rights that the Company may have under those
laws.

 

7.         Termination.

 

(a)       Either party may terminate this Agreement upon thirty (30) calendar
days prior written notice (a “Termination Notice”) or such shorter period of
time as the parties may agree in writing. Such prior notice shall also be given
to the Commissioner of the Iowa Insurance Division.

 

(b)       Termination of this Agreement shall not, however, affect liabilities
and obligations incurred or arising from transactions initiated under this
Agreement prior to the termination date, or consummation of any transactions
initiated prior to the receipt by one party of the other party’s notice of
termination. Following a Termination Notice, the Investment Manager shall work
with the Company to effect a prompt and orderly transition of the portfolio;
provided, however, that the Investment Manager will have no obligation to
recommend any action with respect to, or to liquidate, the assets in the
portfolio nor shall the Investment Manager be required to incur any out of
pocket expense.

 

 6 

 

 

 

(c)       Prior to any termination of this Agreement, the Company shall provide
written notice of such termination to the Iowa Insurance Division in accordance
with applicable law.

 

8.         Representations, Warranties and Covenants.

 

(a)       The Company represents and warrants to the Investment Manager as
follows:

 

(i)         the Company has full corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder;

 

(ii)        this Agreement constitutes a binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws relating to or affecting
creditors' rights or by general equity principles, regardless of whether such
enforceability is considered in a proceeding in equity or at law;

 

(iii)       the execution, delivery and performance of this Agreement by the
Company do not violate (A) any law applicable to the Company, (B) any provision
of the constituent documents of the Company, or (C) any agreement or instrument
to which the Company is a party, except for such violations as would not have a
material adverse effect on the ability of the Company to perform its obligations
under this Agreement;

 

(iv)       no consent of any person, and no license, permit, approval or
authorization of, exemption by, report to, or registration, filing or
declaration with, any governmental authority is required by the Company in
connection with the execution, delivery and performance of this Agreement other
than those already obtained;

 

(v)        the Company is an insurance company;

 

(vi)       the Company is not an investment company (as that term is defined in
the Investment Company Act of 1940, as amended) nor exempt from the definition
of investment company by reason of Section 3(c)(1) of such Act;

 

(vii)      the Company is a “qualified institutional buyer” (“QIB”) as defined
in Rule 144A under the Securities Act of 1933, as amended, and the Company will
promptly notify the Investment Manager if the Company ceases to be a QIB;

 

(viii)      the Company is a “qualified eligible person” (“QEP”) as defined in
Commodity Futures Trading Commission Rule 4.7 (“CFTC Rule 4.7”), and the Company
will promptly notify the Investment Manager if the Company ceases to be a QEP,
and hereby consents to be treated as an “exempt account” under CFTC Rule 4.7 by
the Investment Manager or any Sub-Manager, as the case may be;

 

 7 

 

 

(ix)       the Company is a “qualified purchaser” (“QP”) as defined in Section
2(a)(51) of the Investment Company Act of 1940, as amended, and the Company will
promptly notify the Investment Manager if the Company ceases to be a QP;

 

(x)        none of the assets contained in the Account are or will be “plan
assets” of an employee benefit plan subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended, or Section 4975 of the
Internal Revenue Code of 1986, as amended; and

 

(xi)       the Company has adopted appropriate anti-money laundering policies
and procedures consistent with the applicable requirements of the USA PATRIOT
Act and any other applicable anti-money laundering laws and regulations.

 

(b)       The Investment Manager represents and warrants, and with respect to
clause (vi) below, covenants, to the Company as follows:

 

(i)         the Investment Manager has full corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder;

 

(ii)        this Agreement constitutes a binding obligation of the Investment
Manager, enforceable against the Investment Manager in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws relating
to or affecting creditors' rights or by general equity principles, regardless of
whether such enforceability is considered in a proceeding in equity or at law;

 

(iii)       the execution, delivery and performance of this Agreement by the
Investment Manager do not violate (A) any law applicable to the Investment
Manager, (B) any provision of the articles of incorporation or by-laws of the
Investment Manager, or (C) any agreement or instrument to which the Investment
Manager is a party, except for such violations as would not have a material
adverse effect on the ability of the Investment Manager to perform its
obligations under this Agreement;

 

(iv)       no consent of any person, and no license, permit, approval or
authorization of, exemption by, report to, or registration, filing or
declaration with, any governmental authority is required by the Investment
Manager in connection with the execution, delivery and performance of this
Agreement other than those already obtained;

 

(v)        the Investment Manager is registered under the Investment Advisers
Act of 1940, as amended, as an “investment adviser”; and

 

(vi)       the Investment Manager shall continue to be registered under the
Investment Advisers Act of 1940, as amended, as an “investment adviser” for as
long as this Agreement is in full force and effect or until this Agreement is
otherwise terminated in accordance with Section 7.

 

 8 

 

 

 

9.         Asset Hedging Activities. The Company hereby authorizes the
Investment Manager to enter into, in the name, and on behalf, of the Company,
such over-the-counter, exchange traded and other asset hedging and derivative
transactions with respect to the Account (including executing any and all
contracts or agreements related thereto) as are permitted pursuant to the
Investment Guidelines and in accordance with the Company’s derivative use plan
as adopted by the Company’s Board of Directors (each such transaction, a
“Derivative Transaction”) and any such Derivative Transaction shall be the
responsibility of the Company.

 

10.       Notices. All notices, requests, demands and other communications
hereunder must be in writing and shall be deemed to have been duly given if
delivered by hand, facsimile, e-mail, or mailed by first class, registered mail,
return receipt requested, postage and registry fees prepaid and addressed as
follows:

 

(a)If to the Company:

Fidelity & Guaranty Life Insurance Company
Two Ruan Center, 601 Locust Street
Des Moines, Iowa 50309
Attention: General Counsel

 

(b)

If to the Investment Manager:


 

Blackstone ISG-I Advisors L.L.C.
345 Park Avenue
New York, New York 10154
Email: jeffrey.iverson@blackstone.com
Attention: Jeffrey Iverson
                  Managing Director and Chief Compliance Officer

  

Addresses may be changed by notice in writing signed by the addressee.

 

11.        No Assignment. This Agreement may not be assigned by any party to
this Agreement without the prior written consent of the other parties hereto and
receipt of prior approval or non-objection of the Iowa Insurance Division in
accordance with applicable law. For purposes of the preceding sentence, the term
“assign” shall have the meaning given the term “assignment” in Section 202(a)(1)
of the Advisers Act and Rule 202(a)(1)-1 thereunder. Subject to the foregoing,
this Agreement shall inure to the benefit of and be binding on the parties
hereto and their successors and permitted assigns, in each case provided that
such successor or assignee agrees to be bound by the terms and conditions of
this Agreement.

 

12.        Governing Law. To the extent consistent with any mandatorily
applicable federal law, this Agreement shall be governed by the laws of the
State of Iowa without giving effect to any principles of conflicts of law
thereof that would permit or require the application of the law of another
jurisdiction and are not mandatorily applicable by law.

 

 9 

 

 

13.       Iowa Insurance Law Requirements. To the extent this Agreement is
considered a “management services” agreement under Iowa Ins. Reg. 191-45.9:

 

(a)       If the Company is placed in receivership or seized by the Iowa
Insurance Commissioner (the “Commissioner”) under the Iowa Receivership Act: (1)
all of the rights of the Company under this Agreement extend to the receiver or
the Commissioner; and (2) all books and records will immediately be made
available to the receiver or the Commissioner and shall be turned over to the
receiver or the Commissioner immediately upon the receiver's or the
Commissioner's request.

 

(b)       The Investment Manager does not have any automatic right to terminate
the agreement if the Company is placed in receivership pursuant to Iowa Code
chapter 507C.

 

(c)       The Investment Manager agrees to continue to maintain any systems,
programs, or other infrastructure notwithstanding a seizure by the Commissioner
under Iowa Code chapter 507C, and will make them available to the receiver for
so long as the Investment Manager continues to receive timely payment for
services rendered.

 

14.       Arbitration. Any controversy arising out of or in connection with this
Agreement shall be settled by arbitration in New York City in accordance with
the Commercial Arbitration Rules of the American Arbitration Association then in
effect, and any award rendered thereon shall be enforceable in any court of
competent jurisdiction. Without giving effect to Section 12, any such
arbitration and this Section 14 shall be governed by Title 9 of the U.S. Code
(Arbitration).

 

15.       Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. Each party hereby (i) certifies
that no representative, agent or attorney of the other has represented,
expressly or otherwise, that the other would not, in the event of a proceeding,
seek to enforce the forgoing waiver and (ii) acknowledges that it has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this paragraph.

 

16.       Right to Audit. The Company and it representatives shall have the
right, at its own expense, to conduct an audit of the relevant books, records
and accounts of the Investment Manager related to the Account during normal
business hours upon giving reasonable notice of their intent to conduct such an
audit. In the event of such audit, the Investment Manager shall comply with the
reasonable requests of the Company and its representatives and provide access to
all books, records and accounts necessary to the audit and the Company shall
reimburse the Investment Manager for its reasonable costs and expenses in
connection with such audit.

 

17.       Books and Records. The Investment Manager shall keep and maintain
proper books and records wherein shall be recorded the business transacted by it
on behalf of, in the name of, or on account of the Company in respect of the
Account.

 

 10 

 

 

18.       Reports. The Investment Manager shall furnish the Company with such
reports relating to the Account as the Company shall from time to time
reasonably require.

 

19.       Force Majeure. No party to this Agreement shall be liable for damages
resulting from delayed or defective performance when such delays arise out of
causes beyond the control and without the fault or gross negligence of the
offending party. Such causes may include, but are not restricted to, acts of God
or of the public enemy, terrorism, acts of the state in its sovereign capacity,
fires, floods, earthquakes, power failure, disabling strikes, epidemics,
quarantine restrictions and freight embargoes.

 

20.       Non-Exclusive Dealings with and by Investment Manager Parties;
Conflicts of Interest.

 

(a)       Although nothing herein shall require the Investment Manager to devote
its full time or any material portion of its time to the performance of its
duties and obligations under this Agreement, the Investment Manager shall
furnish continuous investment management services for the Account and, in that
connection, devote to such services such of its time and activity (and the time
and activity of its employees) during normal business days and hours as it shall
reasonably determine to be necessary for the Account to achieve its investment
objective(s); provided, however, that nothing contained in this Section 20(a)
shall preclude the Investment Manager Parties from acting, consistent with the
foregoing, either individually or as a member, partner, shareholder, principal,
director, trustee, officer, official, employee or agent of any entity, in
connection with any type of enterprise (whether or not for profit), regardless
of whether the Company, Account or any Investment Manager Party has dealings
with or invests in such enterprise.

 

(b)       The Company understands that the Investment Manager will continue to
furnish investment management and advisory services to others, and that the
Investment Manager shall be at all times free, in its discretion, to make
recommendations to others which may be the same as, or may be different from
those made to the Account. The Company further understands that the Investment
Manager Parties may or may not have an interest in the securities whose purchase
and sale the Investment Manager may recommend. Actions with respect to
securities of the same kind may be the same as or different from the action
which the Investment Manager Parties or other investors may take with respect
thereto. Furthermore, the Company understands and agrees that each Investment
Manager Party shall have the right to engage, directly or indirectly, in the
same or similar business activities or lines of business as the Investment
Manager and any other Investment Manager Party and no knowledge or expertise of
any Investment Manager Parties or any opportunities available to such Investment
Manager Parties shall be imputed to the Investment Manager or any other
Investment Manager Parties.

 

(c)       The Company agrees that the Investment Manager may refrain from
rendering any advice or services concerning securities of companies of which any
of the Investment Manager Parties are directors or officers, or companies as to
which the Investment Manager Parties have any substantial economic interest or
possesses material non-public information, unless the Investment Manager either
determines in good faith that it may appropriately do so without disclosing such
conflict to the Company or discloses such conflict to the Company prior to
rendering such advice or services with respect to the Account.

 

 11 

 

 

(d)       From time to time, when determined by the Investment Manager to be in
the best interest of the Company, the Account may purchase securities from or
sell securities to another account (including, without limitation, public or
private collective investment vehicles) managed, maintained or trusteed by the
Investment Manager or an affiliate at prevailing market levels in accordance
with applicable law and utilizing such pricing methodology determined to be fair
and equitable to the Company in the Investment Manager's good faith judgment.

 

(e)       Consistent with applicable law, the Company hereby authorizes the
Investment Manager to effect securities transactions on behalf of the Account
with its affiliated broker-dealers, and understands that such affiliated
broker-dealers may retain commissions in connection with effecting any
transactions for the Account. The Investment Manager and any affiliated
broker-dealers are also hereby authorized, consistent with applicable law, by
the Company to execute agency cross transactions on behalf of the Account.
Agency cross transactions may facilitate a purchase or sale of a block of
securities for the Account at a predetermined price and may avoid unfavorable
price movements which might otherwise be suffered if the purchase or sale order
were exposed to the market. However, the Investment Manager and its affiliated
broker-dealers may receive commissions from, and therefore may have a
potentially conflicting division of loyalties and responsibilities regarding,
both parties to an agency cross transaction. The Company understands that its
authority to the Investment Manager to effect agency cross transactions for the
Company is terminable at will without penalty, effective upon receipt by the
Investment Manager of written notice from the Company.

 

21.       Aggregation and Allocation of Orders. The Company acknowledges that
circumstances may arise under which the Investment Manager determines that,
while it would be both desirable and suitable that a particular security or
other investment be purchased or sold for the account of more than one of the
Investment Manager's clients' accounts, there is a limited supply or demand for
the security or other investment. Under such circumstances, the Company
acknowledges that, while the Investment Manager will seek to allocate the
opportunity to purchase or sell that security or other investment among those
accounts on a fair and reasonable basis, the Investment Manager shall not be
required to assure equality of treatment among all of its clients (including
that the opportunity to purchase or sell that security or other investment will
be proportionally allocated among those clients according to any particular or
predetermined standards or criteria). Where, because of prevailing market
conditions, it is not possible to obtain the same price or time of execution for
all of the securities or other investments purchased or sold for the Account,
the Investment Manager may average the various prices and charge or credit the
Account with the average price.

 

22.       Investment Manager Independent. For all purposes of this Agreement,
the Investment Manager shall be deemed to be an independent contractor and shall
have no authority to act for, bind or represent the Company or the Company's
shareholders in any way, except as expressly provided herein, and shall not
otherwise be deemed to be an agent of the Company. Nothing contained herein
shall create or constitute the Investment Manager and the Company as a member of
any partnership, joint venture, association, syndicate, unincorporated business
or other separate entity, nor shall anything contained herein be deemed to
confer on any of them any express, implied, or apparent authority to incur any
obligation or liability on behalf of any other person, except as expressly
provided herein.

 

 12 

 

 

23.       Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement. There
are no understandings between the parties with respect to the subject matter of
this Agreement other than as expressed herein.

 

24.       Severability. To the extent this Agreement may be in conflict with any
applicable law or regulation, this Agreement shall be construed to the greatest
extent practicable in a manner consistent with such law or regulation. The
invalidity or illegality of any provision of this Agreement shall not be deemed
to affect the validity or legality of any other provision of this Agreement.

 

25.       Counterparts; Amendment. This Agreement may be executed simultaneously
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
may not be modified or amended, except (a) by an instrument in writing signed by
the party to be bound or as may otherwise be provided for herein and (b) as
approved or non-objected to by the Iowa Insurance Division.

 

26.       Business Day. For the purpose of this Agreement, “Business Day” shall
mean any day other than a Saturday, Sunday or any other day on which banking
institutions are authorized or required by law or executive order to close in
Des Moines, Iowa or New York, New York.

 

 13 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date and year first above
written.

 

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.

 

  Blackstone ISG-I Advisors L.L.C.       /s/ Jeffrey C. Iverson   Name: Jeffrey
C. Iverson   Title: Chief Compliance Officer and General Counsel

 

  Fidelity & Guaranty Life Insurance Company       /s/ Christopher J.
Littlefield   Name: Christopher J. Littlefield   Title: President and Chief
Executive Officer

 

Signature Page

Investment Management Agreement

 

 

 

 

Schedule I

 

Investment Guidelines

 

Capitalized terms used but not otherwise defined in these Investment Guidelines
have the meanings ascribed to such terms in the Investment Management Agreement.

 

Both parties agree that the Investment Guidelines will be amended to reflect any
future changes in the Iowa Insurance Code with respect to reinsurance reserve
credits or assets eligible to back the legal reserves.

 

Investment Objectives

 

The Company’s investment objectives are to ensure the prudent management of the
Company’s investments, taking into account the safety of principal, investment
yield and return, stability in the value of the investment, and liquidity
necessary to meet the Company’s obligations to policyholders, expected business
needs, and investment diversification, and to satisfy all requirements under the
Iowa Insurance Code and Iowa Insurance Regulations governing capital, surplus,
risk based capital and investment activities.

 

Board Oversight

 

The management of the Account shall at all times remain under the oversight of
the Board of Directors of the Company. The Company’s management will oversee the
ongoing activities of the Investment Manager to achieve the Company’s business
goals within its risk, capital and liquidity tolerances. The Company reserves
the right to review and direct as needed specific investment activity to achieve
its objectives.

 

Eligible Investments.

 

The Investment Manager shall have full authority to buy and sell the investments
for the Company to the extent permitted by Section 511.8 of the Iowa Insurance
Code and related regulations, including as described below:

 

(i)U.S. Treasury and agency securities, cash equivalents (defined as any
security that has an effective duration under one year, a weighted average life
of less than one year, and spread duration less than one year), money-market
securities, commercial paper.

(ii)Debt securities of and/or loans to domestic and foreign governmental issuers
(including federal, state, municipal, governmental sponsored agency, global and
regional development bank and export-import bank issuers) and domestic and
foreign corporate issuers.

(iii)Preferred and common stock of domestic and foreign issuers

(iv)Securities convertible into preferred or common stock of domestic and
foreign issuers.

(v)Mortgage-backed and asset-backed securities, and resecuritizations of such.

 

 IG-1 

 

 

(vi)Mezzanine real estate loans.

(vii)Securities issued by a REIT.

(viii)Real estate.

(ix)Reverse repurchase agreements.

(x)Partnership interests.

(xi)Repurchase agreements.

(xii)Commercial mortgage whole loans.

(xiii)Equipment loans.

(xiv)Other securities, futures and derivatives (including equity, interest rate
and currency forwards, futures, swaps, swaptions, caps, collars and floors, and
credit default swaps) for hedging purposes.

 

Investment Limits.

 

All limits referred to herein are with respect to statutory book value.

 

1.Credit Quality Limits.

 

The portfolio is managed within the following rating guidelines.

 

Rating     NAIC 1 and 2   0% - 100% NAIC 3-6   0% - 20% NAIC 4-6   0% - 10% NAIC
5-6   0% - 3% NAIC 6   0% - 1%

 

2.Asset Class Requirements

 

The following characteristics must be satisfied with respect to investments in
the following asset classes:

 

·Commercial Mortgage Whole Loans 45%

oFirst lien LTV must be no greater than 90

oSecond lien cannot exceed 70% of the amount by which the FMV of the property
exceeds the amount outstanding under the first mortgage.

oNo more than 10% in owned real estate.

 

3.Stock Limits

 

·No more than 10% of the portfolio may be invested in unaffiliated common stock.

·Preferred stock and hybrids

oThe Company may invest in preferred shares and hybrid securities of solvent
institutions in the U.S. and Canada that are either rated NAIC 1-2 or the net
earnings available for fixed charges and preferred dividends of the issuing
corporation has been for each of the five fiscal years immediately preceding the
date of acquisition, not less than 1.5 times the sum of the annual fixed charges
and the contingent interest, if any, and the annual preferred dividend
requirements as of the date of acquisition; or at the date of acquisition the
preferred stock is investment grade as defined by the Commissioner by rule.

 

 IG-2 

 

 

oNo more than 2% of the portfolio may be invested in the preferred stock of an
unaffiliated single issuer.

·Common stock

·No more than 0.5% of the portfolio may be invested in the common stock of an
unaffiliated single issuer.

·No more than 4% of the portfolio may be invested in common stock that is not
listed on a foreign or U.S. securities exchange.

 

4.Partnership Limit

 

No more than 10% of the portfolio may be invested in partnership interests.

 

5.Foreign Limits

 

·Foreign Issuers (Note: Excludes Canada)

oInvestments in securities issued by foreign issuers (whether sovereign,
quasi-sovereign or corporate) may not in aggregate exceed 25%.

oInvestments in securities issued from a single foreign jurisdiction (other than
the United Kingdom), which are rated AAA, may not exceed 5%.

oInvestments in securities issued from a single foreign jurisdiction, which are
not rated AAA, may not exceed 2%. Note: Investments in securities of the United
Kingdom may not exceed 4%.

·Foreign Currencies

oInvestments denominated in foreign currencies may not exceed 10%.

oNo more than 3% can be denominated in the currency of any foreign jurisdiction
that has a sovereign debt rating of less than NAIC 1.

oInvestment is not considered foreign currency denominated if foreign currency
risk is hedged.

oForeign investments must be included within the applicable Asset Class limits
set forth above.

·Investments in collateralized loan obligations (“CLOs”) that (a) have a U.S.
based co-issuer and (b) provide that at least 80% of such CLO’s assets must be
invested in obligations of issuers domiciled or organized in the U.S., will not
qualify as a foreign investment for the purposes of these Investment Guidelines
and shall not be subject to the limits under this Item 5.

 

 IG-3 

 

 

 

6.Single Issuer Limits

 

Exposure to single issuers is limited to protect against the risk of
concentrated exposure to any one entity.

 

  · Limit: 3% of admitted assets per single issuer (or pool of assets, in the
case of ABS), except for RMBS/CMBS.   · RMBS/CBMS Limit: 5% of admitted assets
per pool of assets.   · Mortgage Loans: 2% of legal reserve in any single parcel
of property.   · Miscellaneous       Investment Bucket: 3% per single issuer.  
        Single Issuer Limit by Rating:           · NAIC 3: 1% of admitted assets
  · NAIC 4-6: 0.5% of admitted assets

 

7.Reverse Repurchase Transaction. Securities Lending, and Dollar Roll Limits

 

Reverse repurchase, securities lending and dollar transactions may be utilized
for the purpose of bridging short term funding gaps. Any transaction must
terminate no later than one year from its inception. No more than 10% of
admitted assets may be subject to securities lending, repurchase or reverse
repurchase agreements. Note: This excludes collateral posted to the FHLB.

 

In a dollar roll transaction (the sale of securities issued, assumed, or
guaranteed by the federal housing agencies with the obligation to purchase no
more than 96 days later substantially similar securities), cash received by the
Company must equal at least 100% of the market value of the securities
transferred to the counterparty.

 

8.FX Exposures

 

The Company will seek to manage its foreign currency exposure, and to the extent
such exposure is not hedged to the U.S. Dollar the Company’s Board of Directors
will impose appropriate limitations.

 

9.Derivatives

 

Derivatives may be used in hedging transactions.

 

·Options, caps, floors and warrants not attached to another financial instrument
purchased and used in hedging are limited to 7.5%.

 

·Warrants, options, caps and floors written in hedging transactions are limited
to 3%.

 

·Potential exposure of collars, swaps, forwards and futures used in hedging
transactions are limited to 6.5%.

 

Counterparty exposure limits in hedging transactions are to be calculated in
accordance with Chapter 49 of the Iowa Insurance Regulations.

 

 IG-4 

 

 

10.Real Estate Bonds and Mortgages

 

·Maximum of 2% of legal reserve for all real estate mezzanine loans classified
as NAIC CM3.

 

·Maximum of 1% of legal reserve for all real estate mezzanine loans classified
as NAIC CM4.

 

11.Equipment Trust Obligations

 

·Must be secured by transportation equipment used in whole or in part in the
U.S. or Canada.

 

·Maximum 10% of legal reserve; maximum 2% of legal reserve in any single
corporation.

 

12.Investments in Affiliated Funds and Strategies

 

·The limits and requirements set forth below apply to:

 

oInvestment vehicles controlled and managed by affiliates of the Investment
Manager (“Affiliated Funds”) which may include commingled or single investor,
pooled or single purpose, funds and other separately managed account
arrangements and assets

 

oInvestment strategies structured and managed by affiliates of the Investment
Manager (“Affiliated Strategies”)

 

·Any investment in an Affiliated Fund equal to or in excess of three percent of
the Company’s admitted assets shall require written notice to the Commissioner
at least thirty days prior to such investment and the non-disapproval of the
Commissioner.

 

·All investments in Affiliated Funds and Affiliated Strategies shall be reported
in any Form B or amendment thereto filed with the Commissioner.

 

 IG-5 

 

 

Schedule 2

 

Management Fee Schedule

 

Capitalized terms used but not otherwise defined in this Schedule 2 have the
meanings ascribed to such terms in the Investment Management Agreement.

 

1.Management Fee: In consideration of the services performed under the
Agreement, the Company shall pay the Investment Manager a management fee (the
“Management Fee”) equal to 0.30% per annum of the Average Month-End Net Asset
Value of the Account, calculated and paid quarterly in arrears.

 

The “Average Month-End Net Asset Value” shall be the average of the month-end
net asset values of the Account during the calendar quarter with adjustments for
contributions to, or withdrawals from, the Account during such period.

 

If the period in respect of which a Management Fee is payable is less than a
calendar quarter, then the Management Fee shall be pro-rated accordingly.

 

2.Valuation. The Custodian shall be responsible for determining the value of the
Account and shall submit a proposed valuation of the Account as of each
month-end to the Investment Manager. The parties agree to negotiate in good
faith as to any objections raised by the Investment Manager about the valuation
of assets in the Account for purposes of determining the Management Fee.

 

3.Payment of Fees: The Management Fee will be calculated, billed, and paid
quarterly in arrears, based on the Average Month-End Net Asset Value of the
Account as of the last business day of each and all of the three calendar months
during the relevant quarter, or in the case of any partial quarterly period, the
last day of each calendar month during the relevant period and the last business
day of such period. Any fee payable by the Company hereunder will be paid by
Company within 10 Business Days following receipt by the Company of an invoice
for such fee, detailing the calculation of such fee. Upon termination of the
Agreement, any outstanding Management Fee shall become immediately payable by
the Company.

 

4.Sub-Manager Fees. For the avoidance of doubt, nothing in this Schedule shall
affect the provisions of the Agreement pursuant to which any Sub-Manager Fees
(subject to the requirements of the Investment Guidelines) shall be payable out
of the assets managed by such Sub-Managers, which are in addition to any
Management Fees payable hereunder.

 

 

 

 

Schedule 3

 

Proxy Policies and Procedures Schedule

 

[See attached.]

 



 

 